ACCEPTED
                                                                                           04-14-00360-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     5/13/2016 12:48:34 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                   NO. 04-14-00360-CV

                    IN THE FOURTH COURT OF APPEALS FILED IN
                                                    4th COURT OF APPEALS
                           SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
        ______________________________________________________
                                                    5/13/2016 12:48:34 PM
                                                                     KEITH E. HOTTLE
                              JENNIFER L. ZUNIGA,                         Clerk
                                        Appellant/Cross-Appellee

                                          vs.

    CHRISTOPHER MEDINA (Cross-Appellant), RICHARD MEDINA AND
                      SHELLY MEDINA,
                                             Appellees
            ___________________________________________________

   CROSS-APPELLANT’S MOTION TO REINSTATE APPEAL
             _______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Comes now Cross-Appellant, CHRISTOPHER MEDINA, and pursuant to Tex. R.

App. P. 8.3 and 4th TEX. APP. (San Antonio) LOC. R. 4, files this Motion to Reinstate

Appeal and in support thereof would show the following:

                                                I.

      This is an appeal from a case styled: Jennifer L. Zuniga v. Christopher J. Medina,

Richard Medina and Shelly Medina, Cause No. 2011-CI-10872, filed in the 408th Judicial

District Court, Bexar County, Texas.

                                          II.

      The Notice of Appeal was filed on May 30, 2014. Cross-Appellant’s Brief was

filed on October 27, 2014.




                                           1
                                             III.

        On October 29, 2014, this Court notified all parties that it had received notice

that appellee and cross-appellant, Christopher Medina, had filed a bankruptcy case in the

Southern District of Texas and the Court entered an order abating this appeal on that date.

                                             IV.

        This week, appellate counsel for cross-appellant, Christopher Medina, learned

that the automatic stay was terminated and was not reinstated upon the re-opening of

Christopher Medina’s bankruptcy case. Certified copies of the Motion for Order Under

11 U.S.C.§ 362(j) Confirming Termination of the Automatic Stay and the Bankruptcy

Court’s Order confirming the termination of the stay are attached to this Motion pursuant

to TEX. R. APP. P. 8.3 (Exhibits 1 and 2).

                                             V.

        Because the bankruptcy court has terminated the automatic stay, this appeal

should be reinstated, and cross-appellant permitted to pursue his right of appeal.

                                             VI.

       The undersigned attempted to communicate by email with Mr. Candelario

Trevino, one of the attorneys for Appellant/Cross-Appellee, on May 13, 2016. Mr.

Trevino has not responded to that email at the time of the filing of this Motion to

Reinstate the Appeal.

       WHEREFORE, Cross-Appellant, CHRISTOPHER J. MEDINA, prays that his

Motion to Reinstate Appeal be granted and upon reinstatement this Court allow the

appeal to go forward and establish new briefing deadlines.


                                              2
                                          Respectfully submitted,


                                           /s/Thomas F. Nye___________
                                          Thomas F. Nye
                                          State Bar No. 15154025
                                          Gault, Nye & Quintana, L.L.P.
                                          717 Everhart Road, Suite A
                                          Corpus Christi, Texas 78411
                                          (361) 654-7008 Telephone
                                          (361) 654-7001 Telecopier

                                          ATTORNEYS FOR CROSS-APPELLANT
                                          CHRISTOPHER J. MEDINA



                         CERTIFICATE OF CONFERENCE

       I, Linda Breck, certify that I attempted to communicate with Mr. Candelario

Trevino by email on May 13, 2016. Mr. Candelario Trevino is one of the attorneys for

Appellant/Cross-Appellee. Mr. Trevino has not yet responded to the email at the time of

the filing of this Motion to Reinstate Appeal.



                                              /s/Linda C. Breck _________
                                             Linda C. Breck




                             CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing instrument has been forwarded to
counsel as indicated below on this the 13th day of May, 2016:




                                             3
Candelario S. Trevino, Jr.
Gene Toscano, Inc.
846 Culebra Road, Suite 104
San Antonio, Texas 78201
Via Filing: ctrevino@genetoscano.com




                                         /s/Linda C. Breck _
                                       Linda C. Breck




                                4
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

INRE:                                                    §
                                                         §
CHRISTOPHER JOHN MEDINA,                                 §      CASE NO. 1.4-35711-H4-7
                                                         §      (Chapter 7)
        Debtor,                                          §


                 MOTION FOR ORDER UNDER 11 U.S.C. § 362(j)
           CONFIRMING THE TERMINATION OF THE AUTOMATIC STAY

TO TH E HONORABLE J EFF BOHM, U.S. BANKRUPTCY JUDGE:

        COMES NOW, JANET S. NORTHRUP, Chapter 7 Trustee (the "Trustee") makes this

her Motion fo r Order under 1 I U.S.C. § 3620) Confirming Termination of the Automatic Stay.

In further support for the Motion, the Trustee would show the court as follows:

                                                   I.

                                         Jurisdiction and Venue

        I. This Court has jurisdiction over this Motion pursuant to 28 U.S .C. § 1334. This Court

may hear and determine this motion under 28 U.S.C. § 157. The Motion is a core proceeding

under 28 U.S.C. § l 57(b)(2)(A), (G) and (0). Venue over this proceeding is proper under 28

U.S.C. §§ 1408 and 1409. This Court has constituti onal authority to enter a final order in this

mt1tter. If it does not, the Trustee consents to entry of a final order in this matter.

                                                   II.

                                         Factual Background

       2. On October 15, 2014 (the " Petition Date"), the Debtor filed for relief under Chapter 7

of the Bankruptcy Code (the " Bankruptcy") in the United States Bankruptcy Court for the

Southern District of Texas.
                                                              1'RUr. L(lY'i i   {.l.i:
                                                                               1 Fi
                                                              ATTEST:S-- ID~ { pate~ #of pages
                                EXHIBIT                       DAVID J. BRADLEY, Clerk of Court

                         I"          l                        Bv    Wdn~IL I ~ 1=--
                                                                        neputyeri
       3. On January I 3, 2015, thfa court entered a Final Decree in this bankruptcy case closing

the case

       4. On February 11 , 20 I 5, Jennifer Zuniga, creditor in the above-captioned bankruptcy

case, filed a motion to reopen the bankruptcy case. Th is Court reopened the bankruptcy case on

April 12, 2015 and the Trustee was reappointed on Apri l 9, 2015 .

       5. The Trustee seeks to administer litigation assets belonging to the bankruptcy estate,

and therefore requests an order under 11 U.S.C. § 362(j) confirming that the automatic stay has

been terminated.

                                                 III.

                                         Relief Reg uested

       6. Pursuant to Bankruptcy Code sections 362(j), the Trustee requests that th is Court

enter an order confirming that the automatic stay has been terminated .

                                                 IV.

                                          Basis for Relief

       7.   l I U.S.C. 362(j) states that on request of a party in interest, the court shal l issue an

order under subsection (c) confirming that the automatic stay has been term inated.

       8. The automatic stay provided by 11 U.S.C. 362(a) expires upon the closing of a cause

pursuant to 362(c)(2)(A). Accordingly , the stay has expired, and reopening the case wi ll not

automatically cause the automatic stay to become effective again. In re Brun?fiel, 514 B.R. 637,

643 (Bankr. D. Colo. 2014) (hold ing that the automatic stay is not reinstated in reopened cases

and noting that re-o pening a bankruptcy case, which may be accomplished on limited notice, does

not bear the s ignificance that filing a petition does); In re Frazer/Exton Dev., l.P., 503 B.R. 620

(Bankr. E.D. Pa.2013 ) (holding that reopening ·'is a ministerial act that has no substantive effect

                                                  2
in and of itself'); see also In re Burke, 198 B.R. 412 (Bankr. S.D. Ga. 1996); In re Trevino, 78
B.R. 29 (Bankr. M.D . Pa. 1987). The Fifth Circuit referenced a clarifying order noting that the

automatic stay is terminated in a reopened chapter 7 bankruptcy case in Hosack v. IR....                                      Certificate of Service

        T hereby certify that a true and correct copy of the foregoing instrument has been served
upon the parties on the attached serv ice list on this 2"d day of September, 2015, via United States
regular mail, postage paid first class and via the Court's ECF/PACER system:




                                                     Isl Matthew B. Probus
                                                     Matthew B. Probus




                                                 4
                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

INRE:                                               §
                                                    §
CHRISTOPHER JOHN MEDINA,                            §      CASE NO. 14-35711-84-7
                                                    §      (Chapter 7)
        Debtor,                                     §

                                            ORDER

        CAME ON T HIS DAY, the Trustee's Joint Motion for Order under 11 U.S.C. 362U)

Confirming the Termination of the Automatic Stay. After considering the M otion, it is hereby:

        ORDERED, that on January 13, 2015, the automatic stay was termjnated as to

Christopher John Medina pursuant to 11 U.S.C. §362(c)(2)(A); and it is further:

        ORDERED that the automatic stay remains terminated and was not reinstated upon the

reopening of Christopher John Medina's bankruptcy case.

        S1GNED, this _ __ __         day of _ __ _ _ _ _ _, 2015.




                                            JUDGE JEFF BOHM,
                                            U.S. BANKRUPTCY JUDGE
        Case 14-35711 Document 35-1 Filed in TXSB on 09/02/15



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVlSION

INRE:                                               §
                                                    §
CHRISTOPHER JOHN MEDINA,                            §        CASE NO. 14-35711-H4-7
                                                    §        (Chapter 7)
       Debtor,                                      §


                                            ffl
       CAME ON THIS DAY, the Trustee's~ fnt Motion for Order under I 1 U.S.C. 3620)

Confirming the Termination of the Automatic Stay. After considering the Motion, it is hereby:

       ORDERED, that on January 13, 2015, the automatic stay was terminated as to

Christopher John Medina pursuant to l I U.S.C. §362(c)(2)(A); and it is further:

       ORDERED that the automatic stay remains terminated and was not reinstated upon the

reopening of Christopher John Medina's bankruptcy case.

       SIGNED, th;,      2'1,J'I,.   day of        J erf:          , 2015.




                                              JUDGE JEFF BOHM,
                                              U.S. BANKRUPTCY JUDGE




                                                        TRUh O J Y!'. ~ :,RT .Fi
                                                        ATTES~ S - 1.~ ~a~o l#'of pages
                                                        DAVID J. BRADLEY. Cls"fl